UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

UNITED STATES OF AMERICA,

Plaintiff,

-VS- Case No. 3:21-CR-042

ERNESTO SUSTAITA,

Defendant.

 

ORDER FINDING DEFENDANT IN VIOLATION OF BOND
AND ORDERING THE DEFENDANT BE DETAINED

 

On June 25, 2021, a hearing was held in open court as to Defendant’s revocation of bond
supervision. Based on Defendant’s admission, the Court found Defendant was in violation of his
conditions of release. At the request of the Defendant and no objection by the Government, the
Court held disposition in abeyance. The Court has since been notified by Defendant’s Counsel
that Defendant does not have a stable residence and therefore, remains in violation of his
conditions of release. At this time, the Court finds that no condition or combination of conditions
as set forth in 18 U.S.C. § 3142(c) will reasonably assure the appearance of the person as required,

the safety of any other persons, and the community.
Therefore, IT IS THE ORDER OF THE COURT that the Defendant’s bond be revoked

and he be remanded to the custody of the United States Marshals until such time as final

disposition is heard, currently scheduled for September 28, 2021 j} 10:30 a.m.

IT IS SO ORDERED.

 

THOMAS M. ROS
ITE S DISTRICT JUDGE
